Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 4 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,459,216. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-17 of U.S. Patent No. 11,459,216. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the ‘216 patent recite every feature of the instant claim set, merely adding some additional limitations.  A broader claim is taught by a narrower claim.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-10, 12-13, & 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0126542 to Deng.
Claim 1 recites a lift system mountable in a nacelle of a wind turbine.  As a preliminary matter, the phrase mountable is interpreted to recite an intended use.  Thus, the prior art must merely teach a lift system that is capable of being mounted in a wind turbine nacelle.  Deng teaches a crane (80) mounted on the top of a wind turbine.  See Deng [0003], [0101] and Figs. 1 & 17.  In Deng, the crane is supported by a tower of a wind turbine.  Thus, the crane is of a size, weight, and structure suitable for being supported by a wind turbine, including a nacelle of a wind turbine.  Thus, it is mountable in a nacelle.  Alternately, the crane (80) may be considered mounted on a nacelle (1).  The term nacelle may be defined as the casing surrounding a turbine system.  In Deng, the turbine encompasses both elements (1) and (2), with a hub (21, 22) surrounding element (1) and the blades (3) attached to the hub bearings.  See Deng Fig. 1.  Under this interpretation, crane (80) is mounted in a nacelle.  Regardless, Deng teaches a lift system mountable in a nacelle.
Deng teaches the crane includes a boom (802) comprising a proximal end and a distal end.  Examiner defines the proximal end as being the 1.3 region of the boom from the support tower (801) to the counterweight (804), thus the proximal end is capable of being mounted in the nacelle.  Claim 1 further recites the distal end of the boom extending over a hub of a rotor of the wind turbine when the lift system is mounted in the nacelle.  The term when renders this an optional feature, as the lift may not need to be mounted.  But Deng teaches the boom is rotatable 360 degrees, thus it is capable of extending over a hub regardless of the hub’s location.  See Deng [0101].  
Claim 1 then recites a frame structure for mounting the proximal end of the boom in the nacelle.  While the frame structure is define by an intended use, this term is not interpreted as a means-plus-function limitation under 112f, because the term frame is a structure .  Deng teaches a frame structure (801) that is capable of mounting the proximal end to a nacelle (or indeed actually does so).  See Deng Fig. 17.  Deng further teaches a hoisting mechanism (809) that is mounted to the boom (802) that would be inferred to be a winch because it is pulling a cable (808).  See Deng [0101].  Deng also teaches a fastener (807) situated below the boom and operatively connected to the winch by at least one cable (808); and, a trolley (805) movably mounted to the boom to permit translation of the trolley longitudinally along the boom.  Claim 1 the recites the cable [is] reeved through at least one trolley sheave mounted on and moveable with the trolley thereby permitting longitudinal movement of the fastener.  Deng teaches that the cable (808) is attached to the hook on the trolley (805).  See Deng [0101]  Figure 17 of Deng shows that the cable extends from the hoist winch (809) to the cable.  Deng does not explicitly teach or illustrate a sheave.  Yet one of ordinary skill would know as a matter of common sense that the line must be run through a sheave or some similar element to allow the line to change directions without damaging the line or causing excessive friction.  Thus, it would have been obvious as a matter of common sense to have a sheave on the trolley to facilitate normal operations.
Regarding claim 2, figure 17 of Deng shows the boom is a beam.  Claim 6 recites the wind turbine further comprises a main drive shaft mounted in the nacelle, the main drive shaft having a longitudinal axis oriented at a non-zero angle away from horizontal.  The wind turbine is not a claimed element of the lift system.  As such, both the wind turbine and the drive shaft need not be taught.  Claim 6 also recites the boom has a longitudinal axis substantially parallel to the longitudinal axis of the main drive shaft.  Because the drive shaft is a non-claimed element and the lift system need not even be on a wind turbine, the axis of the boom cannot be compared to the recited axis as a limiting feature.  Applicant can amend claim 1 to recite a system that comprises both the wind turbine and the lifting device and affirmatively recite the lifting device being mounted in the nacelle.  As a result, claim 6 does not further limit claim 1.  Claims 7 & 8 further define the non-limiting claim features of claim 6 and are likewise not limiting.
Claim 9 recites that the winch is mounted on an upper surface of the boom while claim 10 recites that the winch is mounted underneath the boom.  The crane in Deng has a longitudinal structure having both a lower set of two rails and an upper rail.  Either one can be defined as the boom.  Since the winch (809) lies between them, both claims can be met using the two interpretations.  
Claim 12 recites that the frame structure includes a mounting base…and, a plurality of upwardly extending support struts.  Figure 17 shows such a base and struts.  Claim 12 also recites intended uses of these elements, namely that the mounting base [is capable of being] mount[ed] on a structure in the nacelle capable of supporting [the weight].  Since the nacelle is a non-claimed element, the existence of weight supporting location is non-limiting.  Likewise the limitation that the support struts is mountable at a position in the nacelle proximate a main bearing of the wind turbine is likewise non-limiting.  The relevant issue is that the weight and size of the crane of Deng is designed to be supported by a wind turbine tower, thus it is capable of being mounted in a nacelle, if a nacelle with the proper features existed.  Claim 13 further recites more strut locations in the nacelle while claim 15 recites the locations within the nacelle that support the weight.  Thus, both are also non-limiting.  Regarding claim 16, Deng teaches the fastener comprises a hook (807).  See Deng [0101].  Regarding claim 17, figure 17 shows the beam comprises a trolley skidding track on which the trolley is movably mounted.

Claims 1-2, 6-10, 12-13, & 15-17 are alternately rejected under 35 U.S.C. 103 as being unpatentable over EP 1677007 to Ignacio, et al. in view of U.S. 2012/0126542 to Deng.
In the interest of compact prosecution, this alternate rejection is presented.  It addresses how claim 1 would be rejected if it requires that the lift system actually be mounted in a wind turbine nacelle. Ignacio teaches a maintenance crane mounted on a base (50) that is attached to a nacelle (80).  Such a base could also support the crane of Deng.  It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  In this case, it would have been obvious to modify Ignacio to use the crane of Deng as its maintenance crane.  Such a modification would have been predictable because the crane of Deng is sized for use on a wind turbine and is of a similar type.
Figures 15-17 show that the base (50) is mounted adjacent to the main drive shaft in the nacelle and has a parallel axis to the drive shaft.  Thus, if the crane of Deng were placed on this base it would be substantially parallel to the longitudinal axis of the main drive shaft as recited in claim 6.  Claim 7 is presumed to recite a standard angular range used in wind turbines.  If this presumption is incorrect, applicant should demonstrate so.  It is less clear if the legs of the base are mounted in the precise locations recited in claims 12, 13, & 15 and if applicant amends the claims to affirmatively recite the nacelle, etc applicant may wish to address how the mounting in Ignacio differs from these claims.  The assorted features of claims 2, 8-10, & 16-17 are taught in the same manner as in the anticipation rejection using Deng.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0126542 to Deng in view of U.S. 2,994,513 to Bowerman.
Claim 3 recites the at least one cable comprises first and second cables.  Deng does not explicitly teach using more than one lift cable.  But it would have been obvious to modify Deng to use two cables in view of Bowerman.  Bowerman relates to a trolley based crane system.  It shows that each hook is held by two cables (27, 28) running from the winch (16) to the hook (25).  Thus, such duel cable systems are known in the trolley crane arts.  It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  In this case, it would have been obvious to use this known cable arrangement from analogous crane arts in place of the existing system.
Bowerman does not explicitly teach that the first and second cables between the winch and the fastener pass, respectively, on first andPage 3 of 7Appl. No. PCT/CA2019/050568 Preliminary Amdt. dated October 5, 2020second transverse sides of the boom so that the cables do not interfere with longitudinal translation of the trolley on the boom.  Rather, in Bowerman the winch is on the trolley, thus there are no cables running along the boom.  But there are a finite number of ways to run the cables from the winch to the hook that allow the trolley to translate and still allow lifting operations.  Running the cables on the first andPage 3 of 7Appl. No. PCT/CA2019/050568 Preliminary Amdt. dated October 5, 2020second transverse sides of the boom is one such arrangement.  It would have been obvious to try and use any such arrangement, including the claimed one.
But Bowerman shows a But it would have been obvious as a matter of common sense.  When moving a load, a crane must have sufficient lifting power and the cables must be strong enough to carry the load.  Basic physics teaches that if heavier loads are required, the crane must either increase the power and cable strength, or may alternately duplicate both.  Two lower power winches with two lower strength cables cab duplicate the effectiveness of a single more powerful winch and heavier cable.  Duplication may be cheaper and/or easier in some embodiments.  Thus, it would have been obvious as a matter of common sense to use two cables.  

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0126542 to Deng in view of U.S. 2,994,513 to Bowerman, and further in view of U.S. 9,086,051 to Park.
Claim 11 recites the winch is mounted on the trolley.  Deng does not teach mounting the winch on the trolley.  But both Bowerman and Park do.  Bowerman shows the winch system (16, 17) mounted on the trolley.  See Bowerman Fig. 1 & col. 1, ln. 66 to col. 2, ln. 5.  Park teaches a remote winch system similar to Deng, but also teaches that a temporary winch may be installed on the trolley for small jobs.  See Park col. 4, ll. 15-21.  Thus, both references teach it would have been obvious to modify Deng to have a wing on the trolley.
Claim 14 recites substantially similar features to claim 3.  It recites trolley sheaves on the two transverse sides of the boom.  This arrangement would have been obvious over Deng in view of Bowerman, for the same reasons articulated in the rejection of claim 3.  Neither Deng nor Bowerman explicitly teach the trolley extend[ing] transversely beyond the boom.  But such a feature would have been obvious in view of Park.  Park shows a crane trolley system in figure 3, with the trolley having a wheel guide (133) extending transversely beyond the frame supporting it.  (In point of fact, figure 17 of Deng appears to show a similar structure just at the top of the line extending from number (805), but the image is too fuzzy to use this as evidence.)  Regardless, it is known for crane trolleys to have structures that extend transversely beyond the boom.  It would have been obvious to modify Deng to use such a trolley system.  See MPEP 2143(D).

Other Claims
Claims 4-5 are not rejected over the prior art and contain allowable subject matter, but cannot be indicated as allowable claims because both are subject to statutory double patenting. 
The prior art of wind turbine mounted cranes does not teach using an independently controllable, dual cables systems as recited in claim 4.  While such arrangements are known in other areas of crane arts, the prior art provides no suggestion it would have been desirable in this system.  Because a wind turbine mountable crane system need to be installed in-situ, it would not have been obvious to add such complexity unless required by some reason.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726









    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”